SOCTETE MINIERE de KABOLELA et de
KIPESE Sprl

{SMKK Sprl}

CONTRAT DE CREATION DE SOCIETE
N° RDV/349/9517/SG/GAC/99
AVENANT N°1

Avenant N° 1 Î 3 JAN 2009
4

AC HÉOREATION D'UNE ENTREPRISE COMMUNE
’ 1349/9581 7/SG/GACI99
S NOVEMBRE 1999

AVENANT N°1
Entre
LA DES CARRIERES ET DE MINES, en abrégé

« GECAMINES ». en sigle « GCM ». entreprise publique de droit congolais.
créée par Décret n° 049 du 07 novembre 1995 ct cnregisiréc au nouveau registre
de commerce de Tubunbashi sous le n° 453 et ayant son siège social sis
boulevard Kamanyola, n° 419 à lubumbashi. République Démocratique du
Congo. représentée aux fins des présentes par Monsieur ASSUMANI
SEKIMONYO. Président du Co d'Administration, et Monsicur Paul
FORTIN. Administrateur-DÉk Général, ci-après dénommée
« GECAMINES ». d'une part:

ct

LA COMPAGNIE FINANCIERE DES PARTICIPATIONS
INTERNATIONALES, société par actions à responsabilité limitée. de droit
luxembourgeois, dont ie siège social est établi au n° 3, boulevard du Prince Henri
à L-1724 Luxembourg. Grand-duché du Luxembourg, représentée aux fins des
présentes par Monsieur Pieter DEBOUTTE. dûment autorisé pour ce faire. ci-
après dénommée « COFIPARINTER SA ». d'autre part :

REAMBULE,

A. Aïlendu que GECAMINES et MELKIOR RESOURCES Inc. (ci-après
« MELKIOR »)} ont signé en date du 5 novembre 1999 l'Accord de Création
d'une Entreprise Commune n° RDV/349#517/SG/GAC/09 relatif à
l'exploitation, au travers d’une art à constituer et dans une première phase.
des gisements de Kabolcla et de Kipese et. dans une deuxième phase.
d'autres gisements à définir par les Parties à l'issue des travaux de
prospection dans la Zone Centre-fist, (ci-après l'« Accord de Création ») :

B._ Attendu qu'en révision de l'Accord de Création, les Parties ont décidé. le ir

juin 2000 (date des statuts de SMKK Sprl). de constituer. à lu place de la

société par actions à responsabilité limitée prévue dans l'Accord de

Création. la société privée à responsabilité limitée dénommés Société
Minière de Kabolela et de Kipose (ci-après « SMKK Sprl »)

0 %9,. 20

IR Ed

social a été réparti à raison de 400 pans sociales,
l'objet social est limité à exploitation des gisements di Fee
\

GECAMINES, et 600 parts sociales. soit 60 %, pour MI
Kipese :

Accord de création de société n° RDVIS49/38I SIG AC du $ aovrmbre 1999. avenant 8° | /
Page | our 26
C.

G.

TE
Attendÿ. CT au
COE] FIERRIS FT
SMK:

d'un jugement advenu entre MELKIOR ct
3 février 2004 sous RC 12244, il a été ordonné à
ins la Société COFIPARINTER SA dans le registre des

parts gociales, représentant 40 % du Capital social de

SMKR SRE pat suciales détenues par METKIOR, en lieu et place

Attendu que Juin 2005. par sa résolution n°026/2005, l'Assemblée
Générale Extraordinaire de SMKK Sprl (i} a constaté que « conséeutivement
à la défaillance de MELKIOR à exécuter toutes les obligations qui lui
enjoignaient de présenter une Etude de Faisabilité bancable au plus tard le
03 juillet 2004», MELKIOR s'était «exclue elle-même du partenariat
SMKK Spri », (ii) a pris acte de la renonciation de MELKIOR à poursuivre
le partenariat de SMKK Sprl et (iti} a décidé de l'exclusion de MELKIOR de
cette dernière :

Attendu qu'en conséquence de sa résolution sus évoquée. l'Assemblée
Générale de SMKK Spri du 10 juin 2005 a réparti entre les deux autres
associés les 200 parts sociales restantes de MELKIOR (représentant 20 % du
capital social de SMKK Sprl} à raison de 100 parts sociales à chaque associé
de sorte que la nouvelle structure du capital social se présente de la manière
suivante :

a. GECAMINES : 500 parts sociales. soit 50 % du capital social :
b. COFPARINTER SA : 500 parts sociales, soit 50 % du capital social :

Attendu que l’Assemblée Générale de SMKK Spri à. en sa réunion du 23
mai 2007, pris acte de la prise de contrôle de COFIPARINTER SA par la
société South Gate Resources Limited, sans que, pour autant, cette dernière
modifie le nom de la société acquise ;

Attendu que COFIPARINTER SA. ayant hérité cette obligation de
MELKIOR, n’a pas encore achevé à date l'Etude de faisabilité relative au
projet de développement des gisements de Kabolela et de Kipese ;

Vu l'Arrêté Ministériel n° 2745/CAB.MIN/MINES/01/2007 du 20 avril
2007 portant mise sur pied de la commission ministérielle de revisitation des
contrats miniers ;

Va l’Arrêté Interministériel n° 007/CAB.MIN.PORTÉTEUILLE/01/2007 et
n° 2836/CAB.MINES/01/2007 du 12 mai 2007 portant mesures
conservatoires préalables à la relecture des contrats de partenariat des
entreprises publiques et paraélatiques minières :

Vu le rapport des travaux de la commission de revisitation LS
minicrs rendu public en novembre 2007 : #

Attendu que les Parties conviennent de prendre en comptd
référence » du Gouvernement consécutifs aux résultats
revisitation des contrats de parlenariat minier tels

“is “ane. Hé

NS

Aceurd dr création de suriété n° RDV/34998L/S GG AC/99 du S aovembre 1999 avenumt n° |
Pape 2 sur 26

6

communigüés üx. SMKK Sprl dans la letue n
CAB. INÉ, An 53/2008 du 11 février 2008 du Ministère des Mines

de la Répubtiqhe Denise tatique du Congo :

vba de renégocialion des termes de l'Accord de
r les Parties en date du OL octobre 2008.

LI. Le nom de « MELKIOR RESOURCES ne » est remplacé par celui de
« COFIPARINTER SA » dans F'Accord de Créalion.

18 de l'Accord de Création est
comme suit :

12, Le terme « Propriété ». défini à l'article 1
remplacé par Ie terme « Bien » qui est dé

« Bien » signifie le gisement de cuivre. cubalt et toutes autres substances
minérales valorisables des Périmètres de.Kabolela et de Kipesc sur lesquels
GECAMINES détient droits el titres miniers. situés dans le Groupe Centre
de GECAMINES, Province du Katanga. République Démocratique du
Congo. conformément aux plans en annexe A.

Au terme de la cession des Droits et Titres Miniers recouvrant les
gisements de Kabolela et de Kipese. SMKK Sprl aura reçu. sous réserve
des résultats plus conformes des sondages uhérieurs et de Hi production
efféctive de euivre et d'autres substances mminérales valorisables, des
réserves géologiques estimées à un minimum de 127.096 tu dont 100.000
tCu certaines et 30.000 tCo.

ice 2

Les articles 1.1.8 et 1.1.9. respectivement intitulés « Etude de Préfaisabilié » et
« Etude de Faisabilité » de l'Accord de Création, sont modifiés amine suit :

21 «1.1.8 « Etude de Préfaisabilité » signifie Le rapport écrit comportant une
évaluation préliminaire du potentiel des gisements de Kabolela et de
Kipesc ».

um
is

«1.1.9 « Etude de Faisahilité » signifie les études effectuées et linancées
par COFIPARINTER SA, qui feront l'objet d'un rapport détaillé. Le but
de cette Etude de Faisabilité sera de démontrer la rentabilité de la m
Production Commerciale de la manière normalement requise, L
institutions internationales, (« études de faisabilité bancable&»F pour LS
décider de la mise en place par COFIPARINTER SA, du nement >

nécessaire pour ie développement du projet. Ce rapport Rep ages
moins les informations suivantes :

Acrurd de créstion de xoridré n° HUV/SASLSGIG ACT du $ nuvembre 1999 a cnaat n° N
Page sur 26
ion de la partie du Bien qui sera mise on production,

s réserves de minerais pouvant
de Va composition et du contenu de
tidn de la vaicur marchande des Droits

tv). fais des tests de traitement des minerais el des études de
rentabilité de leur exploitation.

(vi). la qualité des produits finis et produits intermédiaires à détailler, les
descriptions du marché de tous les produits soit intermédiaires, soit
produits finis.

(wii), la nature, l'importance et la deseriplion des Installations dont
l'acquisition est proposée, des Installations de concentration et de
traitement métallurgique si la taille. l'étendue e1 la localisation du
gisement Le justifient.

{viii}. les frais totaux. ÿ compris un budget de Dépenses en Capital devant
être raisonnablement engagées pour acquérir. construire et installer
toutes les structures. toutes les machines €{ lous Équipenicnts
nécessaires pour les Installations proposées. + compris un
calendrier de ces Dépense:

Gx). toutes es études
l'environnement et leurs

(9. l'époque à laquelle il est proposé que le Bien soit mis en Production
Commerciale.

(x). toutes autres Données et informations pouvant être raisonnablement
nécessaires pour élablir l'existence des gisements de taille et de
qualité suffisantes pour justifier le Développement d'une mine. en
tenant compte de tous les aspects pertinents des points de vuc
commercial, fiscal, économique ou autres, ÿ compris pour ce qui
concerne les frais de financement el de rapatriement du capital et
des bénéfices,

{xii). les besoins en fonds de roulement pour les premiers mois
d'exploitation du Hien jusqu'à l'encaissement des premières recettes
de commercialisation.

Gil). des chapitres concernant la géologie et les examens géologiques. la
géotechnique, l'hydrogéologie. l'évaluation des capacités en eau
potable et en cau industrielle. es schémas de traitement
métallurgique et es descriptions des Installations,
l'approvisionnement et la distribution d'électricité. la localisation de
l'infrastructure du Projet, la main-d'œuvre et le personnel, Fimpact
sur l'environnement social (développement d'écoles, routes,
d'hôpitaux, centres de loisirs et culturels. activités agricoles. ctc.).
les voies d'importation et d'exportation et les procédures de
commercialisation.

txiv). l'évolution du cash-flow. le taux d'endettement. la
remboursement du financement et une prévision
économique du Projet. F7

«vi. les sources de financement sur le marché internal
compile, entre autres contraintes, du facteur risque. >

d'impact des Opérations sur

No

a de snelété n° HV/3499SUSGIGACS9 du 8 november 1999 aveaunin° 1 à, “ré
Page 4 sur 26

Acrurd de eréa

(xvi). la période de financement initial et le début de l'autolinancement ».

Le Création est modifié comme suit :

stituer une société privée à responsabilité limitée
dés (in de procéder à des travaux d‘exploftation et à la
Sécinmerciale des gisements de Kabolcla et de Kipese

proposés par GECAMINES et sur lesquels une Etude de Faisabilité doit être
elfectuée pour démontrer la rentabilité d'une exploitation industrielle. »

Article 4
L'article 3 de l'Accord de Création est modifié comune suit :
«3.1 Constitution d’une SPRL

Les Parties conviennent de coopérer sous forme d'une socièté privée à
responsabilité limitée (SPRL) dénommée « Société Minière de Kabolela et de
Kipese », en sigle SMKK Spri, dans le but de réaliser l'objet social, moyennant
la valorisation en République Démocratique du Congo de la production minière
dans une unité de traitement métallurgique.

32 Obligations de COFIPARINIER SA

Outre les obligations définies par ailleurs dans l'Accord de Création.
COHPARINTER SA doit apporter le financement nécessaire, sous forme
d'avances, pour effectuer J'Etude de faisabilité et pour réaliser les
investissements devant mener à la Production Commerciale des gisements de
Kabolela et de Kipese sur base de l'Etude de l'aisabilité bancable,

COFIPARINTER SA devra donc mobiliser les fonds requis pour dévelapper et
mettre en exploitation les gisements de Kaholela et de Ki ut ce
conformément à l'Etude de faisabilité, COFIPARINTER SA effectucra des
avances à titre de prêts à SMKK Spr!.

Ces avances comprendront des prêts d’associés jusqu'à 20% du montant des
inv ments nécessaires pour le développement du projet et la mise en
Production Commerciale, Ces prêts d'associés scront remboursés par SMKK Spri
sans intérêts.

Les avances et prêts cffectués par COFIPARINTER SA à SMKK Spri, en vertu
de ses abligations décrites dans le présent Contrat de Création, tel que modifié
par le présent Avenant. au-delà des 20 % sus évoqués, seront remboursés avec un
intérêt ne dépassant pas le LIBOR (un an) : au maximum 400 BP (Base lai ba
tout taux additionnel devant être soumis à la décision des Pardes£ enévriu
Clause d'Hquité ».

33 Obligations de GECAMINES
PE

Accord de eréutiun de s0ciéIE n° RDVI349NS1/SG/GAC/S9 du $ novembre 199 nVueditat Sa
Vage & sur 26 Le A
ù

(a).  GECAMINE ss" ‘étage à collaborer à la réalisation de l'ltude de
Faisabilité en mebtant à la digfosition de COFIPARINTER SA. moyennant
paiement. centairif ss STI Hécifiques de prestations spécial

sées :

(b) GC AMN ÿ. cn an responsabilité en ce qui concerne le
financement. GECAM sci sea” cependant informée de l'intention de
COFIPARINTER. #4. dote AL es agences ou des banques et institutions
internationales. Le fi te me nécessaire pour mettre le Bien en
Production Commerciale. Elle sera également systématiquement consultée pour
l'agréation. en ce qui concerne ses modalités.

{c) GECAMINES pourra. en outre. être requise. en lan qu'associé, de
coopérer à l'établissement des garanties nécessaires au financement.

(a). GECAMINES accepte de collaborer avec COFIPARINFER SA en vue
de faciliter l'obtention de ce financement, notamment en signant tous documents
et en donnant toutes les assurances pouvant raisonnablement être requis pour
contracter ce financement, mais sans engagement financier de sa part. La
coopération de GECAMINES dans le financement ne comportera notamment pas
d'obligation pour elle de nantir ses Parts sociales dans SMKK Sprl.

(e). AMINES et COFIPARINIER SA s’accordeni ainsi sur le principe
selon lequel. pour le besoin de recherche de financement incombant à
COFIPARINTER SA aux termes du Contrat de Création, les Droits et Titres
Miniers apportés dans SMKK Sprl par G MINES ne peuvent être
hypothéqués, sans autorisation préalable el écrite de GECAMINES liquelle ne
peut être refusée sans juste motif.

(D.Au cas où GECAMINES accorderait son autorisation, COFIPARINTIR SA
s'engage à communiquer à GECAMINES tout contrat d'hypothèque à conclure
avant loute signature ct à convenir avec les financiers. banquiers où autres
bailleurs des fonds. comme unique mode de réalisation de hypothèque, de la
substitution à SMKK Spri par les financiers. banquiers ou autres bailleurs des
fonds tel que prévu à l’article 172 alinéa 2 du Code Minier.

&@). Pour cc faire. les Parties conviennent que COFIPARINTER SA fra
insérer dans le contrat ou acte d'hypothèque la clause selon laquelle les
financiers, les banquiers ou autres bailleurs des fonds préserveront la
participation de GECAMINES dans le Projet lors de la ion de
l'hypothèque par substitution de SMKK Spri par ces financicrs. banquiers, autres
bailleurs des fonds ou par tou ticrs désigné par eux.

th Ces dispositions s’appliqueront mutatis mutandis à SMKK Sprl
Personne qui recherchera el mettra à Ha disposition de $
financement après la Date de Production Commerciale»
34 Obligations de SMKK Sprl

SMKK Sprl devra :

rarat”

Accord de création de société n° RDVH3409S1/SG/GACISS qu S novembre 1999 avenant m1
Page Gaur 26

\

34.1.rembourser et rémunérer les Parties tel que prévu dans l'Accord de
Création :

3.4.2. mettre cn ES ifatég Minière les gisements de Kabolela et de Kipese et
gérer l'exploÿ  DHOIÈTS aff que les opérations de traitement des mincrais :
a 2

: M
3.43. commherciiliser dréduds qui seront issus du trañlement métallurgique

des minerai À

34.4,se confaries uk principes régissant les procédures de gestion
administrative, Nes @i autres, la politique fiscale ct les critères de
recrutement du personnel. tels que recommandés par l'Etude de Faisabilité :

34,5. maintenir à jour et renouveler les draits et titres minicrs ainsi que tous les
permis et toutes les licences nécessaires ;

3.4.6. faire face à toutes ses obligations en tant société dotée d'une personnalité
juridique :

347.chercher à protéger et à accroître les intérêts de tous les associés.
notamment en leur attribuant équitablement. par préférence aux tiers mais à des
Conditions Concurrentielles, les commandes de prestations et de fournitures :

3.4.8. promouvoir le développement social des communaulés environnantes.
suivant un cahier des charges à adopier après concertation avec ces
communautés ».

Artiele 5

L'article 4 de J'Accord de Création est modifié comme sui:

«L'Etude de faisabilité sur l'ensemble des périmètres miniers couverts par les
Droits et lives Miniers cédés à SMKK Spri doit être remise par

COFIPARINIER SA à GECAMINES dans les 12 (douze) mois suivant la
signature du présent Avenant.

Les Parties conviennent que, sous réserve de toutes autri conditions susceptibles
d’être prises en compte, l'Etude de faisabilité sera considérée conune po si
le taux de rentabilité interne des investissements lotaux ext égal ou supérieur à LS
%.

GECAMINES pourra résilier anticipativement F'Accord de Création en cas de
manquement par COFIPARINTER SA à son obligation prévue ci-dessus après
mise en demeure de trente (30) jours sans que COFIPARINEER SA ne remédie à
ce manquement.

En cas de rejet de l'Etude de laisabilité.  GECAMIN ui ri
COLIPARIN! SA des molits de rejet par lettre avec accusÿ& fé POP)
avant expiration du délai de trente (30) jours, Ces molits de}

Accord de création de nocibté n RDV:349/9S1SGIGAC9 du S auvembre 1999 avent
Page 7 sur 26
concemant l'Etude de faisabilité telle que définie à l'article 1.1.8 et 1.19 de
l'Accord de Création tel que modifié par le présent Avenant.

COFIPARINTER/SŸ

répondre aux mptifs
GECAMINES. | t
Sien dépit des

 Æ
SEFOMPARINTER SA. les Parties ne s'accordent pas
gé, cles se phcontreront, à la requête de la Partie la plus
diligente. dans un À uirée (15) jours à compiler de la notification de

sur l'Etude de
réponse de COFIPARINTER SA, pour nommer un expert indépendant devant
examiner les points de vue technique des Parties sur l'Etude de l’aisabilité.

ee
ISPQSE a délai de quarante cinq (45) jours pour
À Fe, Rtude de faisabilité lui communiqués par

FM

um

Si la désignation de l’expert n'est pas possible dans le délai prévu au paragraphe
précédent ou si les conclusions de l'expert désigné par les Parties ne sont pas
satisfaisantes pour toutes les Parties. ou pour l’une d’entre elles, la Partie La plus
diligente pourra saisir l’arbitrage conformément à l'article 25 de l'Accord de
Création tel que modifié par le présent Avenant ; pour la désignation d'un expert
ou le cas échéant un deuxième expert. Dans cc cas, opinion de l'expert désigné
par l'arbitrage s'impose à toutes les Parties.

Dans Fhypothèse où l'expert désigné confirmerait les motifs de rejet de
GECAMINES comme valables. COFIPARINITR SA devra conformer son
Etude de Faisabilité à l'avis de l'expert dans un délai de trente (30) jours après la
notification de cet avis. Dans la négative, GECAMINES pourra résilier l'Accord
de Création au tort de COFIPARIN" SA.

En cas de résiliation de l'Accord de Création, par GCAMINES. l'Etude de
Faisabilité restera propriété de COFIPARINTER SA et le Bien ainsi que les
Droits et Titres Miniers y relatifs seront rétrocédés à GICAMINES sans
contrepartie de sa part.

En cas d'acceptation de l'Etude de l'aisabilité par GICAMINIS.
COFIPARIN! SA devra notifier, par écrit, à GIÉCAMINES dans un délai ne
dépassant pas deux mois à compter de la date d'acceptation. par GECAMINES
de l'Etude de Faisabilité, sa décision dé metre le Bien en Production
Commerciale (Date d'Option) »

Article 6

6. Le paragraphe 2) de l'article 5.1 de l'Accord de Création est modifié
comme suit :

« La répartition du Capital social est de :

a). GECAMINES 500 parts sociales. soj
social,

b). COFIPARINTER SA 500 parts sociales.
social.

LT
| Accord de créadion de société n° RDV /349MSISGIG ÀC/99 du S novembre 1999 avenant n°1 à
t Page #aur 26
Les Parties conviengent que la-participation de GÉCAMINES dans le Capital
Social est non diftable ç'est-à"@ige. qu’en cus de future augmentation du Capital
Social. les pays, sociale. 4 GIE CSMINES seront convertibles de plein droit. en
auiant des parts! sogiales” que Shécossaire pour que la participation de
GECAMINES go rer

UE, à A et ce, sans charge financière de sa part.
T
ile 5.1 est modifié comme suit :

« Le montant du Capital Social sera (re)fixé après évaluation des apports eflectifs
des Parties. pris en compte dans l'Itude de Faisabilité bancable. et devra être
suffisant pour assurer l'exploitation de SMKK Sprl. Mais dans les statuts. les
Parties avaicnt arrêté le montant de 2.500.000 (deux millions ing cent mille)
Francs congolais constants, équivalant à 100.000 (cent mille) US$. comme
Capital Social de départ pour faciliter la création de SMKK Spri.

Sans préjudice de l'évaluation des apports effectits, les Parties conviennent. dans
le présent Avenant, de porter Le Capital Social à 2.000.000 (deux millions) US$.

L'augmentation du Capital Social sera intégralement souscrite et libérée en
numéraire par les Parties.

Les Parties conviennent que COFIPARINIER SA libère la souseription de
GECAMINES à l’augmentation du Capital Social ct que ceuc avance lui soit
remboursi ns intérêt, par SMKK Spri au moyen des dividendes à devoir, par
cette dernière joint venture, à GI:CAMINES.

63. Le paragraphe 1) de l'article 5.2.2.1 de l'Accord de Création. intitulé
« Les Royalties ». est modifié comme suit :

«En compensation de la consommation des gisements, SMKK Sprl paicra à
GECAMINES 2.5% du Chiffre d'Affaires Brut. « Chiffre d'Affaires Brut »
signifie le montant total des ventes des Produits réalisées par SMKK Spri,

64. Le paragraphe 2) de l'article 5.2.2.1 de l'Accord de Création intitulé « la
prime d'option » est remplacé par un paragraphe 2) intitulé « Le pas de porte » et
libellé comme suit :

Au titre de droit d'accès au business COMIPARINTER SA paicra. en
régularisation. à GECAMINES un pas de porte de 4.500.000 (quatre millions
cinq cent cinquante mille) US$. non remboursables. de Ja manière ant :

- 1.450.000 (un millions quatre cent cinquante mille) US$ payables à
la signature du présent Avenant : a

Page sur 26

CA]

7.2.1.

de 1.000.000 {ua iltion) US$, étant payable à la date du deuxième
anniversairevdé | ja si rfaugre. du présent Avenant et la troisième. de 1.000.000
{un million) | US$ à 1. ex payable à la date du troisième anniversaire du

PS. emanant et le paiement du | pas & porte. sur la base de
USD 35/Cu. edéande mise en évidence d'un tonnage de cuivre additionnel, au-
delà des 127.000 ICI GE réserves géologiques.

6.5. Les articles 5.2.2.2 et 5.2.2.3 de l'Accord de Création sont supprimés ct
remplacés par un article 5.2.2 intitulé « Répartition des prestations et des
commandes de fournitures de SMKK Sprl entre Associés » et libellé comme
suil :

« Chaque fois que SMKK Sprl aura à recourir à la sous-traitance “es opérations
en rapport avec son objet social telles que les pre
commandes d'approvisionnements eVou de services, elle le

préférence et de manière équitable à ses associés ou à leu

qui
devront les réaliser suivant les règles de l'art et aux conditions concurrenticiles.

En cas de recours aux tiers. la priorité sera donnée aux candidats nationaux
remplissant les conditions requises ».

6.6. L'article 5.2.2.4 de F'Accord de Création est renumératé 5.2.3, intitulé
« Distribution des dividendes pendant la période de remboursement des prêts
initiaux de COFIPARINTER SA» est modifié comme suit :

«Sous réserve des fonds suffisants pour pourvoir aux Fonds de roulement de
l'exploitation de SMKK Sprl. les bénéfices nets d'impôts seront affectés, à raison
de 80%. au remboursement des capitaux empruntés de COFIPARINTER SA.
pendant la période de Développement du Projet SMKK, jusqu'à li mise en
Production Commerciale. et de leurs intérêts. eL. à raison de 20%, à la rétribution
des Parties. au prorata de leur participation au Capital Social de SMKK Sprl ».

Article 7

L'article 7 « Organisation » de l'Accord de Création est modifié et remplacé par
tes dispositions suivantes :

: ASSEMBLÉE GENERALE

POUVOIRS DE L’ASSEMBLEE GENERALE

L'Assemblée Générale, régulièrement constituée, représente F'universali
Elle a les pouvoirs les plus étendus pour faire ou ratifier les actes qui fntèr

e
Sprl. ‘

da
Aceurd de rréation de société n° RDVEH9/9SE/SG/GACIS du 8 novembre 1999 uveaant n° PP A4
Page 10 qur 26

bi.

NERALENNNUELLE

 &

A SO,

L'Assemblée Généfale, Atinudl se tient dans les wruis (3) moi
chaque EkGlric L'Juët SE site social ou à l'endroit désigné dans 1 convocation en
vue d'emendis IS rapronggirt la gestion de SMKK Spri présemés par le Conseil de
Gérance. d'exaier KES comptes annuels de SMKK Sprt. d'entendre Le rapport du
collège des Commissaires aux comptes sur la gestion &t sur les compt nucls
examinés en vue de statuer sur ces documents el de donner, par vote séparé, décharge de
leurs missions aux membres du Conseil de Cicrance et aux Comnissai IN COMpLES,
d'élire des nouveaux membres du Conseil de Géranec ou de nouveaux Commissaires
aux camples où de reconduire le mandat des Commissaires aux comptes et. enfin. en
vue de statuer sur tout autre point qui aura été inserit à san ordre du jour.

4

suivant la clôture de

Tous les 5 (cinq) ans. l'Assemblée Ciénérale inserira à son ordre du jour l'examen de
l'évolution des activités liées à l'abjeu social de SMKK Sprl où de l'éventualité de
modifier son objet social. L.es décisions seront prises conformément aux modalités de
vole définies dans le Contrat de Création et les Statuts,

72.3. ASSEMBLÉE GENERALE EXTRAORDINAIRE

a).

b).

b).

L'Assemblée Ciénérale Extraordinaire peut être convoquée à lout moment par le
Président du Conseil de Ciérance. autant de fois que l'intérêt de SMKK Sprl l'exige. Le
délai minimum entre la convocation de l'Assemblée Générale Lxtraordinaire et sa tenue
est de quinze (15) Jours. L'Assemblée Générale lixtraordinaire doit être convoquée à la
demande de tout Associé représentant au moins un cinquième du capital social, des
Commissaires aux comptes, agissant collépialement ou individuellement. ou du Vicc-
Président du Conscil dé Gérance. Les Assemblées Ciénérales Extraordinaires se Liennent
aux date. lieu et heure indiqués dans la convocation,

Une Assemblée Ciénérale Budyétaire se tiendra obligatoirement emre Le LE septembre et

le 31 décembre de chaque exercice en vue d'examiner et d'approuver le projet de
budgct de l'exercice suivant de SMKK Sprl présenté par le Conseil de Ciérance.

. CONVOCATIONS ET ORDRE DE JOUR DE L'ASSEMBLEE GENERALE

L'Assemblée CGiénérale. tant Annucllé qu'Extraordinaire. se réunit sur convocation du
Président du Conseil de Gérance ou. en son absence. par les personnes mentionnées à
l'articie 7 de l'Accord de Création, tel que modifié par le présent Avenant.

messageries électroniques, Les convocations sont adressées aux fs
vingt (20) Jours à l'avance. Elles doivent cuntenir l'ordre du jour, i

Acenrd de eréation de »aciété n° RDVAAYYSLSGGACRS du S auvemure 1999 avenant n° |
Page Lane 26

lieu et l'heure de réunjon, Fous documents relevant de l'ordre du jour et qui doivent
être examinés pay l'Assemblée Générale doivent être joints à la convocation.

iales peut se faire représenter à l'Assemblée Générale par
un fondé de jal. Les copropriétai ce nus propriétaires
doivent respectivement se faire représenter par un£ scule et même personne.

s, les usufruit

7.2.6.BUREAU DE L'ASSEMBLÉE GENERALE

Toute Assemblée Générale est présidée par le Président du Consvil dé Gérance ou, à
défaut. par le Vice-Président. on. à défaut. par un membre du Conseil de Gérance à ce
désigné par la majorité des autres membres. Le Président désigne le secrétaire,
L'Assemblée choisit parmi scs membres un où plusieurs scrutateurs

T.QUORUM DE SIEGE ET DE DECISION

a) L'Assemblée statue valablement, si le nombre des pai
plus de la moitié du Capital social et si chaque Assacié est présent ou représenté, Ses
décisions sont prises à ta simple majorité des voix. Chaque Part donne droit a une voix.

ociales représentées constitue

bi. Au cas où ce quorum ne serait pas atteint. une nouvelle convacalion sera adressée, dans
les sept (7) Jours de la première réunion. aux Associés, avec le même ordre du jour. par
la personne qui présidait la séance. à une date el heure à Fixer par elle. Un délai d'au
moins vingt (260) Jours devra séparer la tenue de la première réunion et ba date proposée
pour la seconde réunion. Lors de cette seconde réunion, chaque Associé devra être
présent ou représenté. Si le quorum n'est toujours pas atiéint à cette seconde réunion. les
Parlies conviennent de recourir à la procédure prévue à l'articke 25 de l'Accord de
Création tel que modifié par le présent Avenant.

tion. les matiéres suivantes

e) Toutefois. après n des Parties à l'Accord de €
seront trailées par l'Assemblée Générale des Assnciés aux % des voix des membres
présents ou représentés. sous réserve des dispositions légales contraires :

(D. la modification du capital social.
. a transformation de lu forme de la société en une autre,

Faisabilité.
iv}. le transfert d'activité:
tv). la distribution des dividendes sous forme des Produits.
(vi). fa dissolution et la liquidation de SMKK Sprl.
les aliénations immobilières ci les constilutions des sûreté
nantissement, cautionnement ét autres sûretés).

Accurd de création dr société n° RIV HS INGG LOS du & membre 1909 avenant n° à

. )#
fonctionnement de ses organes de gestion et de contrôle est organisée comme suit :

7.2.1. CONSEIL DE GERANCY

Î

FAN. COMPOSITION ET CONDITIONS BE NOMINATION DES
MEMBRES DU CONSEIL DE GÉRANCE

a). L'Administration de SMKK Spri sera assurée par le Conscif de Gérance composé
de 5 (cinq) membres dont 2 (deux) désignés par GECAMT
par COFIPARINIER SA. Le Président du Conseil de ance sera chois:
les membres présentés par GECAMINES et le Vice-Président sera choisi parmi les
membres présentés par COFIPARINTER SA,

Le Conseil se choisit un secrétaire parmi ses autres mémbres. 1 peut, néanmoins,
nommer un secrétaire choisi parmi le personnel de SMKK Spri ou à l'extérieur de
celle-ci.

bi. Les membres du Conseil de Gérance sont nommés pour une durée indéterininée et
exerceront leurs fonctions jusqu'à la désignation de leurs successeurs par l'Associé
qui les a désignés,

€), En cas de vacance, par suite de décès, démission ou autre cause. les membres
restants du Conseil de Gérance, représentant le même Associé que le Membre
ayant occasionné la vacance, peuvent pourvoir provisoirement à son remplacement
jusqu'à la prochaine Assemblée Générale, qui procédera à da désignation d'un
nouveau membre.

7.2.4.2. FONCTIONS DU CONSEIL DE

RANCE

{a}. Le Conseil de Gérance détermine les orientations de l'activité de SMKK Spri et
veille à leur mise en œuvre. ÎL prend les décisions strstépiques en malières
économique. financière ct Icchnolugique. ÎE agit au nom et pour le compte dé
SMKK Sprl.

€b). Le Conseil de Gérance est investi des pouvoirs les plus tendus pour poser tous
les actes d'administration el dé disposition qui intéressent SMKK Sprl. fl a dans
sa compétence tous les actes qui ne sont pas réservés express
les Statuts à l'Assemblée Générale: gestion fi
personnel, ventes el achats, établissement de sièges adiministre

ément par la loi ou
ncière. con

succursales.
sue fi f

Avon de ertation de aneité n° RDV ASSIS AC du $ novemhre 1959 avenaniut}
Page LA ser 26

{c). Tous actes engagcant SMKK Spri, tous pouvoirs et procurations, notamment les

(4). L'ouverture

actes relatifs à l'exécution des résolutions du Conscil de Gérance. auxquels un
fonctionnaire public où un officier ministériel prête son concu écialement
les pie een # at ou d'échange d'immeubles. les actes de constitution ou
d' deçepréfion. uc. les mainlevées avec ou sans constatation de
paicmdal, à la condition qu'ils soient signés par une ou plusieurs
ES } venu d'une procuration donnée expressément par le
Cons &è Gran. ÿ

Ar

à Eénger de bureaux de représentation, agences el succursales de
SMKK Spri pourra être décidée par le Conseil de Gérance à la majorité des trois
quants sans que cependant les bureaux, agences et succursales ainsi ouverts nc
puissent se soustraire de la direction et du contrôle du siégc social.

7.2.1.3. GESTION JOURNALIÈRE - COMFFE DE DIRECTION

(a). La gestion journalière de SMKK Sprl sera confiée à un Comité de Direction.

(b).Le Conseil de Gérance détermine les pouvoirs. Les attributions. le:

Ce Comité est composé au maximum de cinq (5) Membres parmi lesquels deux
(2). dont le Directeur Général Adjoint et le Directeur en charge des ressources
humaines, seront nommés parmi les candidats présentés par GC AMINES el trois
(3. dont le Directeur Général. le Directeur en charge des finances ct le Directeur
en charge de la Production. seront nommés parmi les candidats présentés par
COFIPARINIER SA.

Le Directeur Général, ou, en son absence. le Directeur Général Adjoint, présidera
lc Comité de Direction et en assume la responsabilité vis-à-vis du Conseil de
Gérance.

Les membres du Comité de Direction peuvent être remplacés à tout moment par le
Conscil de Gérance sur proposition de l’Associé qui les a fait nommer.

appointements
ou indemnités des membres du Comité de Direction. Î] peut révoquer en lout t&mps
la décision qu'il a prise à cet égard.

(c).Le Conseil de Gérance détermine les rémunérations des membres du Comité de

72.14. MODALITES DES REUNIONS DU CONS

{a). Convocation

\

secteur

Direction en tenant compte des rémunérations normalement payées dans k
minier international pour des fonctions équivalentes. FR

Accord de création de société n° RDV/349/981$G/040199 du S novembre 1999 uvenani n° 1
Page D sur 26
€).

C ge réuni. sur convocation et sous la présidence de son
chement de celui-ci, du Vice Président. ou à leur
CS de Ciérance désigné par au moins trois autres

Les convocations aux réunions du Conseil de Gérance sont faites par leure, téléfax
ou messagerie électronique. Elles doivent contenir l'ordre du jour. indiquer la
date. le lieu et l'heure de la réunion. Fous documents relevant de l'ordre du jour el
qui doivent être examinés par le Conseil de Ciérance doivent tre joinis à la
convacation,

Les frais exposés par les membres pour participer aux réunions du Conseil de
Gérance sont supportés ou remboursés par SMKK Sprl.

l'enue des réunions

Les réunions ordinaires du Conseil de Gérance doivent se tenir au moins deux lois
par an : la première réunion se tient avant la fin du mois de mars et est consacrée à
l'approbation des états financiers de SMKK Sprl pour l'exercice précédent : la
deuxième est tenue après le mois de septembre mais avant la fin du mois de
décembre et est consacrée à l'approbation du budget de l'exercice suivant.

Les réunions se fiennent aux date, lieu et heure indiqués dans Les convocations qui
doivent prévoir un préavis d'au moins quinze (15) Jours.

Le Conscil de Gérance peut. en outre, être convoqué. en réunion extraordinaire,
chaque fois que L'intérêt de SMKK Sprl l'exige ou chaque lois que deux membres
au moins le demandent.

Les membres du Conseil de Gérance peuvent participer aux réunions du Conseil
de Gérance par téléconférence et peuvent exprimer leurs opinions et leurs voles de
la même manière.

. Procurations

Tout membre empêché ou absent peut. par simple loutre, téléfax. messagerie
électronique où laut autre moyen de communication électronique. donner pouvoir
à l'un de ses collègues. représentant le même Associé que lui, de 16
une séance du Conseil et d'y voter en ses lieu el place, Le man
cas, au point de vue du vote. réputé présent. Un délégué per

plus d'un membre.

Accurd de érénlion de société n° RDY 1499)
Pare LS sur 26

(d}. Quorum .

&).

LeC safe

moins dé

même ordre du personne qui présidait la séance, à une date et heure à
fixer par elle. Un délai d'au moins quinze (15) Jours devra séparer la tenue de ta
première réunion et la date proposée pour la seconde réunion, Lors de cette
seconde réunion, au moins un membre représentant chacun des deux Associés doit
être présent ou représenté.

Délibérations et Décisions

l'oute décision du Conseil de Gérance est prise à la simple majorité des membres
présents ou représentés. Toutefois, le Conseil de Géranec devra statuer aux trois
quaris des membres présents ou représentés pour l'autorisation préalable des
conventions conclues entre SMKK Spri et l'un des membres du Conseil de
Gérance ou Associés {C: ec. des s cuou des Sociétés
Affiliées).

Si, dans une séance du Conseil de Gérance réunissant le quorum requis pour
délibérer valablement, un ou plusieurs membres s'abstiennent. les résolutions sont
valablement prises à la majorité des autres membres présents ou représentés.

En cas d'égalité des voix. la question sera soumise de nouveau à la prochaine
réunion du Conseil de Gérance.

Si la même situation d'égalité se produit lors de cctte deuxième réunion du
Conseil de Gérance. la voix du Président de la séunce sera prépondérante.

Les délibérations du Conseil de Gérance sont constatées pur des procès-verbaux
signés par les membres présents ou représentant d'autres membres à la réunion du
Conseil. Ces procès-verbaux sont consignés dans un regisue spécial. Les
délégations ainsi que les avis et votes donnés par écrit. par Fax où autrement y sont
annexes.

Accord de création de suciété n° RDV/249/981/$0/C 4/9 du $ uovembre 1999 avenir 0° L
Page 16 sur 26

73.

(a).

{b).

LS. |

RESPONSABILITE DES MEMBRES DC CONSEIL DE
GER ES

sr:

#:
on il de Gérance ne contractent aucune obligation personnelle
s de SMKK Spri, mais sont responsables de l'exécution
de touginda fautes commises dans leur gestion, conformément à la loi.

7.2.1.6. INDEMNITES DES MEMBRES DU CONSEIL DE GERANCE

L'Assemblée Générale allouc aux membres du conseil de gérance une indemnité
fixe à porter au compte des frais généraux. Le Conseil de Géranee est autorisé
également à accorder aux membres chargés de fonctions ou missions spéciales,
des indemnités à prélever sur les frais généraux.

721.7. ACTIONS JUDACIAIR

Les Actions judiciaires. comme défendeur ou demandeur. ainsi que lous
désistements faits au nom ou à l'encontre de SMKK Spri sont suivis ct difigentés
par le Conseil de Gérance en la personne de son Président. lin cas d'empéchement
de ce dernier, ces prérogatives seront assurées par le Vice-Président. ou par le
Directeur Général par délégation des pouvoirs du Président du Conscil de
Gérance.

T2LLS. INDEMNISATION

Sans préjudice des dispositions légales applicables, SMKK Sprl indemnisera tout
membre du Conseil de Gérance ou du Comité de Direction où fondé de pouvoirs,
ainsi que ses hériticrs et représentants légaux pour toutes Obligations contractécs
ou Dépenses effectuées raisonnablement pour le compte de SMKK Spri en raison
de toute action ou procédure civile, à condition que l'action ait été effcetuée
honnêtement ei de honne fai dans le meilleur intérêt de SMKK Sprl.

COMMISSAIRES AUX COMPTES ET CONTROLE

Les Opérations de SMKK Spri sont surveillées par le Collège de Commissaires aux
comples nommés ct révoqués par l'Assemblée Générale des Associés, à raison d'un
Commissaire aux comptes proposé par chaque Associé et pour un mandal.de deux ans.

N VE
renouvelable une fois. ES me

A

{

Les Commissaires aux comptes ont un droit illimité de surveillance ebide Mérific
Nc

toutes les opérations de SMKK Spri. Ils peuvent prendre \Synäide

Accord de eréation de saciété n° RDVIISYSENGIGAC IS du # novembre 1999 ave:
Page 17 eur 26

{e).

[CI

déplacement des “HVFGS dé igute la documentation (correspondance. procès-erbaux.
Pièces ST rides) QE SMKK Sprl qu'ils estiment utile pour l'exécution de

A:

Give soumettre individuellement où collectivement à
l'Assemblée ñ# ds et cirepristanciellement au Conseil de Gérance ou au Comité de
Direction. lorsque Ces orgfñes leur ont requis des travaux spécifiques. le résultat de leurs
travaux. accompagnés des recommandations qu'ils

auront estimées uules pour Le
redressement des anomalies constatées ou pour l'amélioration du contrôle interne et'ou
des performances de SMKK Sprl.

Les Comunissaires aux comptes ont le droit de se faire ussistor, aux frais de SMKK Spri.
par un cabinet d'audit ou d'experts de leur choix. Dans ec cas. ke Conscil de Gérance
sélectionnera une lirme indépendante de réviseurs de réputation internationale el ce
choix s'opérera à Funanimité.

Les dispositions relatives à la responsabilité des membres du Conseil de Ciérance
s'appliquent mutatis mutandis aux Commissaires aux comples.

SONNEL DE SMKK Sprl

7.4.1. Généralités

Les Parties s'accordent à titre de principe que les emplovés constituant li force de
les cadres cet le personnel de soutien pourront être recrutés à eompéleuce égale.
en priorité. parmi le personnel de GECAMINES ou local.

travai

7A.2. R
esponsabilités de SMKK Sprl envers le personnel GICAMINES

SMKK Spri ne sera contractuellement responsable du paiement des salaires du
personnel provenant dé GLCAMINES qu'aprés les avoir engag
rémunérations. avantages sociaux el autres obligations v
obtenus auprés de GFECAMIN resteront de La seule responsabilité de
GECAMINES. en ce compris sans fmitation. les obligations relatives aux pensions,
aux soins médicaux et toute autre obligation antérieure à la date d'engagement par
SMKK Sprl.

Tous les salaires.

ä-vis dé ce personnel,

743. SALAIRES ET AVANTAGES SOCIAUX

SMKK Sprl versera à son personnel un salaire approprié et lui fournigs se
d'avantages sociaux conformément au Code du Fravail CF Répul
Démocratique du Congo. En outre, toutes les autres obligat HA +

Aerort de création de nuciété n° RDV/4D 98 LR GGAC TS du $ novembre 1999 emn RE
Mage 19 nur 26 +
aspects administratits
responsabilité sxelusige .

à l'égaril du personnel engagé par SMKK Spri. resteront de sa

744. Ë
RANSFERE DE l of. KA JORMATION

eo
COFIPARINIER S ë Sa éc que SMKK Spri mette en œuvre une politique
dé transfert de technologies, relativement à l'extraction minière. au traitement

métallurgique et aux techniques modernes de management.

COFIPARINTER SA s'engage à ce que SMKK Spri lourn ses cmplo:
formation nécessaire pour exécuter leur travail de Façon compétente. et leur donne
Fopportunité d'apprendre de nouvelles techniques qui leur permetiront de
progresser dans le futur vers des postes plus complexes et plus exigeants. Cette
politique a pour objectif d'encourager les employés à faire preuve d'initiative et à
assumer des responsabilités afin d'atteindre ke maximum de leur potentiel.

GECAMINES s'engage à faciliter l’action de COFIPARINTER SA s'agissant du
transfert de technologies et de la formation du personnel de SMKK Sprl ».

7.5. PROGRAMME ET BUDGLT

Les Opérations seront conduites et les Dépenses seront exposées en xe conformant
exclusivement aux Programme ct Budget approuvés par l'Assemblée Générale des
Associés suivant les modalités définies dans ke Contrat de création et de ses
Avenants.

Présentalion des Programme et Budyct

Eu projet de Programme et un projet de Budget serant rédigés par ke Comité de
Direction de SMKK Sprl et présentés pour approbation au Conseil de Giérance qui
les soumettre à l'Assemblée Ciénérale des Associés.

Pendant la durée d'exécution de tout Programme et de tout Budget adoplés ét au
moins trois (3) mois avant leur expiration. le Comité de Direction préparera un
projet de Programme et un projet de Budget pour la
soumettra pour examen au Conseil de Gérance. avant leur approbation par
l'Assemblée Générale des Associés conformément aux Statuts de SMKK Sprl.

ode suivante et les

Examen des projets de Programme ct de Budget

quinze (15) Jours de leur réception avant leur probation par,
Générale des Associés.

Areurd de créstion de suribté n° ROV/349/81.

ACI9S du S eovermbee 1999 nremanen® à \ LA
Page

ser 26

Chaque ra et chaui Huet adoplés pourront être revus el adupté

égard à leur: durs € au 1 ee Yan. au cours d'une réunion du Conseil de

Gérance à cdnditit see révision n'entraîne pas un écart de plus de F0 % des
Budget ct Probe approuvés ar l'Assemblée Générale des Associés,

NOPTTES

Ca Approbation du Programme et du Budget par les Associés

Dans les quinze (15) Jours de l'adoption par le Conscii de Gérance du Programme
et du Budgel. avec ou sans modification. le Conscil de Ciérance transmelira par
éerit, à chaque Associé lesdits Programme et Budpet pour approbation par
l'Assemblée Générale des Associés.

d. Modifications de Progranume et de Budget
Le Directeur Général sollicitera l'approbation préalable du Conseil de Giérance

pour tout écurt significatif (plus de 10%) par rapport à un Programme ou à un
Budget adoptés.

La modification introduite devra être justifiée ultérieurement lors de ba réunion
suivante de l'Assemblée Générale des Associts ».

Articic 8

L'article 12 de 'Aceerd de Création est modifié ct complété comme suit :

« A moins que les Parties ne le résitient de commun accord. | Accord de Création
restera en vigueur aussi longtemps que les gisements de Kabolela et de Kipese seront
économiquement exploitables.

si
dispositions des statuts de SMKK Spri concernant Îa liquidation s'appliqueront
conformément aux lois de la République Démocratique du Congo.

les Parties s'accordent sur la dissolution ou sur la Hiquidation de SMKK Spri, les

Néanmoins. les Parties conviennent qu'en cas de dissolution ou de tiquidation de
SMKK Sprt. les Droits et Titres Minicrs de SMKK Spri apportés par GECAMINES.
svront rélrouédés à GECAMINES sans contrepartie de sa part »

Article 9

L'article 23 « Transfert et cession d'intérêt » de l'Accord de Création est remplacé par
les dispositions suivantes :

« Article 23 : Cession des Parts sociales

Sauf disposition expresse contraire. aucun ussucié ne pourra, pus
“Accord de Création. wansférer aucune des parts sociales dont

4
AraRint
Ar sucitré à KONEIDPISLNC/C AC 99 du A nenembre 1999 mvenual ul

Page 20 5

Aceurd de créal

2 D? Le
qu'il acquerrait peslérig, sauf moyennant le respect des dispositions de
l'Accord de Création use Spil.

dE

23.1 Principes géf É
DIE:

loute cession de paris es sfert, inserite dans le

VE difre une déclaration de 1rai
registre des associés. datée vi sighée pare cédant et le cussionnaire ou par leurs fondés
de pouvoirs. ou de ROUE LE pre” utoriséc par la li.

. ps

232. Cessions libres

“oute Panic peut céder librement une. plusieurs ou la totalité des ses parts
l'autre Partie ou à une Société Affiliée. étant emendu que, pour les Sociétés Afiliées.
ti) les parts sociales seront rétrocédées au cédant si le cessionnaire cessé d'
Société Afiiée et que Gi) l'acte où la convention de cession devra prévoir
expressément cotte rétrocession.

Toute cession libre doit être notifiée au Conseil de Gérance huit (8) jours ouvrable.
avant ke jour de la cession ellvctive. Cette notification doit être accompagnée d’un
document prouvant la qualité de Société Affiliée du cessionnaire. d'un document
confirmant l'udhésion du cessionnaire à l'Accord de On gue son
engagement de rétrovession au cas OÙ il cesserait d'Étre une soc

23.3. Incessibilité temporaire

perdant la Mode allant de l'entrée en vigueur du présent Avenant jusqu'à lt due de

Production Commerciale.

234.

ions de Paris sociales et Droit de préemption

Sans préjudice des dispositions de la section ci-dessus. les ecssions de parts sociales

s'effectueront comme suit :

Droit de l'aire unc oflre

Si une Partie décide de vendre loutes ou partie de ses parts sociales. cette P
Vendeur) notitiera à l'autre Partie ({ Acheteur). son intention de vendre et lui ofi
possibilité de faire une offre pour de telles Parts saciales. La période pendant laquelle
l'autre Partie aura la possibilité de faire une offre. sera fixée par le Vendeur mais cette
période ne peut être inférieure à 30 jours calendrier.

Le Vendeur n'a pas l'obligation d'offrir à Fautre Partie. la possibilité de faire unc
offre, en cas de transfert de toutes ou partie de ses parts sociales à une Société Affilié
où en cas d'un nantissement de toutes ou partie de ses parts saciales en relation avec
financement des Opérations.

À Accord de création de ancifté ut RDV 2349798
Le Vendeur par core ebligation d'offrir à l'autre Partie la possibilité de fire
une offre te dé" tusion, Gobrolidation. unification où réorganisation du Vendeur
impliquant un ptidaontrôie ainsi qu'en cas d'exécution. par un créancier
hypothécairg, genes de parts sociales. Contrôle ignific la détention direcle
ou indirecte par gu gntité de plus de 50 % des droits de voie à l'Assemblée
Générale de câye SOCIÉTÉ ou g té.
Far ta
23.5. Offre d'un Ticis ét Droit de Préemption.

Sauf dans le cas du point 23 3. de l'article 9 du présent Avenant, un tiers peut faire
l'offre d'acheter des parts sociales auprès d'un associé.

L'acceptation de cclte offre est conditionnée par l'accord de l'affrant à s'engager à
respecter les dispositions du présent Avenant.

L'offre du tiers devra être irrévocable pour une période de soixante (60) jours. Dans les
dix (10) jours de la réception de L'offre, l'associé sollicité adressera une copie de celle-
ci à l’autre associé.

Celui-ci ose d'un droit de préemption sur loutes les parts sociales susceptibles

d'être cédéc:

Dans L'hypothèse où il y a plus de deux associés. la répartition de ces parts sociales se
fera normalement d'une manière proportionnelle au nombre des paris sociales détenues
initialement par chacun des associés. sauf arrangement libre entre cux.

Ce droit de prévmption est à exereer dans un délai de trente (30) jours à compter de la
date de la notification de l'offre par l'associé sollicité.

Si dans le délai précité, l'autre associé n'a pas accepté ou n'accepte que partichiement
l'offre du cédant. cette offre d'exercer le droit de préemplion cst présumée refusée soit
dans son ensemble soit pour ta partie non rachetée par l'autre associé, Le cédant pourra
accepter l'offre du ticrs et conciure la cession avec offrant pour la partie des paris
sociales non rachetée par l'autre associé, Dans ce cas sociés dans SMKK Sprl
prendront toutes les mesures et accomplirent toutes Les formalités néc res pour que
le tiers soit enregistré dans les livres de SMKK Spri en qualité d'associé.

23.6 Gage de Parts sociales

Un associé (le « Déhileur Gagiste ») peut gager ou grever . de Loue autre façon. toutes
ou partie de ses parts sociales au profit de toute personne (le « Créancier Gagiste 5) si
ce gage ou cel autre engagement prévoit expressément qu'il es subordonné à l'Accord
de Création ct aux droits que l'autre associé tire de l'Accord de Création et si. en cas
de défaillance du Débiteur Gagiste. le Créancier Gagiste convient avec ce dernier le
Débiteur Gagiste) de céder sans réserve. lou SCs droits sur ces parts sociales dans

l'ordre de préférence à l'autre associé ou à toute Personne quelconque qui pourrait
uitérieurement être habilitée à acquérir ces parls sociales moyennant paicmegt au:
ü le

Créancier Gagiste de toutes les sommes dont ces parts sociales gars
paiement.
Iès à présent. le Débiteur Gagiste autorise irrévocablement un tel paiement,

Aecurd de erdatinn de soeiété n° RDV AHOMEISGIG LC du $ novembre 1999 ment at 1
Page 22 sur 26
23.7 Conditions dé ja Ces.
P'é— *
in tant que condition qécé
termes du présent, AG
soumise {i) à ds

| que le Vendeur soit libre de toute obligation aux
sain de parts sociales d'une Partie à un tiers st
; smnaite d'être tenu par lous lès termes.
condiions ct eng s dus à
l'Etat ».

TD

Article 10

L'anicie 24 de l'Accord de Création intitulé "FORCE MAJEURE" est modifié et
complété comme suit :

DA. «En cas de Force Maieure (telle que définie ci-aprés). lu Partie affectée où
susceptible d'être alfectéc par cette Force Majeure {la « Partie Aflectée ») lc notificra à
l'autre Partie par éerit. en lui décrivant les circonstante: de Force Majeure. dans les
quatorze (14) jours ouvrables de la survenance de cet événement de Force Majcure.
Les Parties se cunecrteront pour tenter d'en limiter les conséquencex.

24.2. Dans les quatorze (14) jours ouvrables de celte première notification, puis.
dans le cas où l'événement de Force Majeure perdure. luus les me is. la Partie Allciéc
devra adress: l'autre Partie des notifications complémentaires contenant unc
cription de l'événement de Force Majeure, de ses conséquences sur l'exé ution de
ses obligations au titre de l'Accord de Création et de ses Avenants, ne évaluation
prévisionnelle de sa durée.

L'autre Partie disposera d'un délai de trente (30) jours ouvrables à compter de la
réception de chaque notification pour en contester Je contenu par une notilication de
différend Ua « Notification de Différend »). faute de quoi. la noûfication sera
considérée comme acecplée.

Lin cas d'envoi d'une Notification de Différend. 1es Parties cfforceront de
régler à l'amiable Ie différend dans le cadre de discussions qui devront se tenir dans les
quinze (15) jours ouvrables de la réception par la Partie destinataire d'une Notibication
de Différend, et pendant une période qui ne pourra excéder trente (30) jours ouvrables
à compter de la réception par celle Partie de ectte Notilieation de Différend. sauf
accord des Parties sur une période différente (la « Période de Réglement Amiable »).

Dans l'hypothèse où Jes Parties ne parviendraient pas à régler à l'amiable au serme de la
Période de Réglement Amniable leur diflérend quant à l'existence. li durée ou les effts
d'un événement de Force Majeure, ce différend sera wanché par arbitrage
conformément à l'article 25 de l'Accord de Création. La sentence du tribunal srbitral
sera définitive et exécutoire. les Parties renonçant irrévocablement par les présentes à
interjeler appel de la sentence arbitralc.

244. Aux lins de l'Accord de Créa ion, l'expression Force Majeurc tu Earçe
Majeure ») signifie Lout événement insunmontable et hors du contrôle.« dé Parlig
Affectéc, y compris. sans que celle énumération soit limitative. toute c.

où autres conflits sociaux. insurreclion, émeule, acte de violence
terrorisme. pillage. rébellion. révolte, révolution, guerre (déclarée

4erord de créntion de sogièré n° RH SADSUSUA: 40/90 de Enavembee 1999 avruant n° 18>n
S, gmbargo, coup d'état. toute catastrophe naturelle, épidémie,
desterrain, fénre. tempête. inondation, tremblement de tre ou
conditions météorfieuiqué {ca phonnelles. tout incendie ou explosion. pourvu que la
Partie Affecriée airs rorites- les fécautions raisonnables. les soins appropriés ct les
mesures alter est dé itgr tard ou la non-exécution. Lotale où partielle, des
Obtigations ip ex gqnsl Aëÿ de création.

24.5. L'interprétation du 1crme de Force Majeure sera conforme aux principes el
usages du droit international et du droit congolais. et tout litige relatil à un incident ou
aux conséquences de Force Majeure se lé conformément à l'Article 25 de
l'Accord de Création.

24.6. Dès qu'un cas de Force Majeure survient, l'exécution des obligations de la
Partie Alleetée sera suspendue pendant la duréé de la Force Majeurc et pour une
période supplémentaire pour permettre à la Partie Alfectée. agissant avec toute la
diligence requise, de rétablir la situation qui prévalait avant la survenance dudit
événement de Force Majeure.

La Partie Affectéc agira avec toute la ditigence raisonnablement requise pour éliminer,
ie plus rapidement possible, l'événement de l'orce Majcurc. sans toutclois que cela
n'implique l'obligation de mettre io à une grève ou autre confit social d'une manière
qui irait à l'encontre du bon sens.

Joutes les conditions. tous les délais et loutes les dales pos! s à la date de
survenance du cas de Force M jeurc seront adaptés pour wnir compte de la
prolongation et du retard provoqués par la l'urée Majeurc.

Au cas où l'exécution des obligations d'une Partie Affectée serait suspendue. soit
entièrement. soit en partie, à cause d'un cas de Force Majeure, les obligations affectées
par les effets de la Force Majeure scront prorogées automatiquement pour une période
équivalente à la duréc du cas de Force Majeure.

24.7. fin cas d'incident de Force Mujeurc. aucune des Parties ne sera responsable de
l'empéchement ou de la restriction. directement ou indirectement, d'exécuter loules où
panie de ses ubligations découtant de l'Accord de Création.

Au cas où le cas de Force Majeurc. persisierait au-delà d'une période de cent qualre-
vingts (180) jours ouvrables, l'Accord de Création restera en vigueur, auf si une des
Parties le résifie, auquel cas chaque Partie sera libérée de l'intégralité de ses obligations
au titre de Accord de Création.

24,8. En cas de force Majeure. les Parties se concerleronE au moins deux lois par an
pour tenter de limiter le dommage causé par ki l'orec Majeure et de poursuivre la
réalisation des objectifs du Projet.

Art

LE
L'articie 25.2. de l'Accord de Création, est modifié et complété comme sui as

«Ein cas de litige ou de différend entre Partics né de l'Accord ad Crdltion
lation avec celui-ci ou ayant trait à la violation de celui-ci. les Partie:

taricciiée
Fe NU
EST

e

4,
Accord de création de société n° MIS BHPEEISGAE LCA cu A novembre 1999 Hs erant Fr, T
Page 24 sur 26
. QubE és . .
s'engagent. Met nstilhr toute procédure arbitrale, et sauf urgence. à se rencontrer
pour tente dé paévénira un règlement à Famiable.

“ L
A cet cffétles Prési don e Parties concernées {ou leurs délégués) se rencontreront
dans les | er déff'invitation à une tele rencontre adressée par une lettre
recommant r a Paie plus diligence à l’autre Partie concernée. Si cette réunion
n'a pas licu LE délaf ou si Le litige ou différend ne fait pas l'objet d'un réglement
écrit par loutes les Parties concernées dans les 15 (quinze) jours de la réunion, Loute
Partie peut soumettre le différend à l'arbitrage conformément aux dispositions du
paragraphe suivant.

À défaut d'une solution après tentative de réglement à l'amiable conformément au
paragraphe précédent. chaque Partie concernée par le différend. litige ou demande en
question aura le droit de le soumettre à la cour d'arbitrage de la Chambre de
Commerce International de Paris pour un règlement définitif conformément aux régles
d'arbitrage de la dite institution en statuant conformément au droit Congolais. Le lieu
de l'arbitrage sera à Genève en SUISSE. La langue de l'arbitrage sera le français. avec
traduction en anglais si nécessaire ».

Article 12

Les autres articles de l'Accord de Création demeurent inchangés étant entendu
cependant que les Parties s'engagent à rédiger, dans les trois mois suivant Fentrée en
vigucur du présent Avenant. un Accord d'association amendé cl reformulé en vue de
consolider toutes les modifications apportées à l'Accord de Création, en vue de
résoudre loutcs les contradictions apparues à la suite de l'application de ces
modifications et en vue d'introduire toutes aures dispositions contractuelles
éventuetlement nécessaires ou généralement requises.

Article 13

Les Parties désignent Me. Médard PALANKOY, résidant à Kinsh et le Cabinet
ery MUKENDI WAÏWANA et Associés, dont le bureau principal est établi à
Kinshasa/Gombe, au 3642 du Boulevard du 30 juin, Futur Fowcr. bureau n°1, ct le
bureau secondaire au coin des avenues Munongo et Mwepu. Immeuble BOX, 4ë
étage. dans la commune de Lubumbushi, à Lubumbashi, au Katanga, en personnes de
Maîtres José ILUNGA KAPANDA. Jacques ZAKAYL Jean Pierre MUYAYA. Éric
MUMWENA et Gabriel KAZADL agissant collectivement ou individuellement. L'un à
défaut des autres. aux fins de procéder à l'authentification du présent Avenant par le
notaire et de l'accomplissement des autres formalités exigées par la loi.

Article 14

Le présent Avenant entrera en vigueur à la date de s

a signature par les Parties.

En foi de quoi, ls Parties ont signé le présent Avenant
ie -JAN 2009" six exemplaires originaux. chaque partie en a
eux autres élant réservés pour le Notaire

Ant rpdeux
es

Accord de création de société n° RDV/340/9S1/SGIGAC/S9 du S novembre 1999 nv errant D)
Page 25 sur 26 É

k

Düment autorisé

Set :
SE à
AC du $ snvesibre 1994 av caa: un À
nemaut nt |, me

Accord de rréation de smcibié n° RDY 13493811
me
NOTARIE
denvier.

L'an Deux mille nef y à
Par devant Nous, Kàs
À comparu :

Maître Erie MUMWENA. avocat prestant au Cabinet Emery Mukendi Wafwana et associés,
dont les bureaux sont situés à l'Immeuble La Bourse. local n° 5, Avenue de la Paix n° 22389.
Rond Point Forescom, Kinshasa Gombe/ 4% Niveau, Immeuble BCDC. coin des Avenues
Munongo et Mwepu, Lubumbashi/Katanga, dûment mandaté par les signataires de l'acte dont
authentification, ci - avant joint.

jour du mois de.

Lequel, après vérification de son identité et qualité. Nous a présenté l'acte dont les clauses
sont reprises ci-dessus ;

Après lecture, le comparant pré qualifié nous a déclaré que l'acte susdit, tel qu'il est dressé
renferme bien l'expression de la volonté de ses mandants
Dont acte.

LE COMPARANT or
Erie Mi mel —

Enregistré par Nous soussigné au rang des minutes de l' Se Nora de Lubumbashi sous
Le Numéro Dose LÉAR.

Mots barrés

Mots ajoutés

Frais d'acte

Frais d'expédition
Copie conforme
TOTAL FRAIS PERÇ!

Pour er certifiée.

